Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Claims 1, 14, and 17 are allowable. The restriction requirement as set forth in the Office action mailed on 6/25/2015, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 23-24 is withdrawn.  Claims 23-24 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

1. (Currently Amended) A dual electroplating cell comprising: 
(a) an electrolyte containing therein ions of a first metal; 
(b) a porous cathode current collector having surface areas to capture and store ions of said first metal directly thereon, without using a separate cathode active material, when said cell is discharged, and to release ions of said first metal when said cell is charged, wherein said cathode current collector has a specific surface area greater than 100 m2/g that is in direct contact with said electrolyte, wherein said cathode current collector is a porous, electrically conductive material of graphene-coated metal foam; 
(c) a porous anode current collector having surface areas to capture and store ions of said first metal thereon, without using a separate anode active material, when said cell is charged, and to release ions of said first metal when said cell is discharged, wherein said anode current collector has a specific surface area greater than 100 m2/g that is in direct contact with said electrolyte, wherein said anode current collector has interior planes that [[zcxare]] are in direct and physical contact with said electrolyte and are capable of capturing ions of said first metal directly from said electrolyte and storing said ions thereon without having to undergo solid-state diffusion or intercalation; 

(e) an ion source of said first metal disposed in said anode current collector or said cathode current collector and in electronic contact therewith to obtain an open circuit voltage (OCV) from 0.1 volts to 4.5 volts when the cell is made; wherein ions of said first metal are shuttled between said anode current collector surface areas and said cathode current collector surface areas during charging and discharging of said cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Gruner et al., U.S. Patent App. Pub. No. 2010/0178543 A1 [hereinafter Gruner] is the closest prior art of record. Gruner teaches integrated cathode and anode current collectors without separate active materials. Gruner [0061]-[0064], figs. 1, 6-7, 10, 13-15, 18.
However, Zhamu et al., U.S. Patent App. Pub. No. 2011/0104571 A1 uses exclusively lithium as a first metal and it would not have been obvious to use Zhamu’s starting lithium ions in the anode with Gruner in claims 14 and 17. Furthermore, Gruner and the prior art of record do not teach claim 1’s graphene-coated metal foam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794